 1   SEYFARTH SHAW LLP
     Mark P. Grajski (SBN 178050)
 2   mgrajski@seyfarth.com
     Lindsay S. Fitch (SBN 238227)
 3   lfitch@seyfarth.com
     Tiffany T. Tran (SBN 294213)
 4   ttran@seyfarth.com
     400 Capitol Mall, Suite 2350
 5   Sacramento, California 95814-4428
     Telephone: (916) 448-0159
 6   Facsimile:     (916) 558-4839
 7   Attorneys for Defendants
     ATRIA MANAGEMENT COMPANY LLC; and
 8   ATRIA SENIOR LIVING, INC.
 9

10

11                                   UNITED STATES DISTRICT COURT
12                                  EASTERN DISTRICT OF CALIFORNIA.
13

14   MICHELLE HUNTER,                                Case No. 2:18-cv-01728-TLN-AC
15                     Plaintiff,                     STIPULATION TO CONTINUE
                                                      HEARING DATE ON DEFENDANTS’
16          v.                                        MOTION TO COMPEL FURTHER
                                                      RESPONSES TO DISCOVERY;
17   ATRIA MANAGEMENT COMPANY LLC;                    [PROPOSED] ORDER
     ATRIA SENIOR LIVING, INC.; ATRIA
18   CARMICHAEL OAKS; and DOES 1 through
     100, inclusive,                                 Complaint Filed: January 25, 2018
19
                       Defendants.
20

21

22

23

24

25

26

27

28


                    STIPULATION TO CONTINUE HEARING DATE AND [PROPOSED] ORDER
                                    CASE NO. 2:18-CV-01728-TLN-AC
 1          Plaintiff Michelle Hunter (“Plaintiff”) and Defendants Atria Management Company, LLC and
 2   Atria Senior Living, Inc. (“Defendants”), through their attorneys of record, (collectively the “Parties”),
 3   hereby submit the following Joint Stipulation and [Proposed] Order to continue the hearing on
 4   Defendant’s Motion to Compel Further Responses to Request for Production and Interrogatories and
 5   Documents and for Sanctions in the above-captioned action as follows:
 6                                                STIPULATION
 7          WHEREAS, the hearing on Defendants’ Motion to Compel Further Responses to Request for
 8   Production and Interrogatories and Documents and for Sanctions (“Motion”) is currently scheduled for
 9   March 20, 2019, at 10:00 a.m. in Courtroom 26 of the above-captioned Court;
10          WHEREAS, the Parties have engaged in discussions to potentially resolve this matter and have
11   recently agreed to mediation;
12          WHEREAS, the Parties are currently determining availability of agreed-upon mediators;
13          WHEREAS, potential mediators do not have availability until May 2019 and the Parties await
14   the availability of other potential mediators;
15          WHEREAS, the Parties have agreed to continue this discovery dispute until after mediation is
16   conducted to preserve time and resources of the Parties and Court in the event the Parties are able to
17   resolve the matter;
18          WHEREAS, today is the deadline to stipulate to continue the hearing on Defendants’ motion;
19          WHEREAS, the Parties are still awaiting availability on potential mediators so the earliest
20   possible mediation dates currently known to the parties are in May 2019;
21          WHEREAS, the Parties are concurrently filing a stipulation to continue the April 4, 2019
22   discovery cut-off and related deadlines to allow the Parties sufficient time to participate in mediation
23   and conduct the depositions of Plaintiff, Brian Newman, and Mike Mejia;
24          WHEREAS, the Parties agree to continue the hearing on Defendants’ Motion to an available
25   hearing date in June 2019;
26          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties hereto,
27   through their respective attorneys of record, that the hearing on Defendants’ Motion to Compel
28   Further Responses to Request for Production and Interrogatories and Documents and for Sanctions be
                                                         1
                      STIPULATION TO CONTINUE HEARING DATE AND [PROPOSED] ORDER
                                      CASE NO. 2:18-CV-01728-TLN-AC
 1   continued from March 20, 2019 to an available hearing date in June 2019 in Courtroom 26 of the
 2   above-captioned Court.
 3          IT IS SO STIPULATED.
 4
      DATED: March 13, 2019                               Respectfully submitted,
 5
                                                          SEYFARTH SHAW LLP
 6
                                                          By: /s/ Tiffany T. Tran
 7
                                                                 Mark P. Grajski
 8                                                               Lindsay S. Fitch
                                                                 Tiffany T. Tran
 9
                                                          Attorneys for Defendants
10                                                        ATRIA MANAGEMENT COMPANY LLC;
                                                          ATRIA SENIOR LIVING, INC.
11

12

13    DATED: March 13, 2019                               LAW OFFICES OF KEVIN C. BOYLE

14
                                                          By: /s/ Kevin C. Boyle (As Authorized on 3/13/19)
15                                                               Kevin C. Boyle

16                                                        Attorney for Plaintiff
                                                          MICHELLE HUNTER
17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
                     STIPULATION TO CONTINUE HEARING DATE AND [PROPOSED] ORDER
                                     CASE NO. 2:18-CV-01728-TLN-AC
 1                                          [PROPOSED] ORDER
 2

 3   PURSUANT TO STIPULATION, IT IS ORDERED THAT:
 4          Defendants’ Motion to Compel Further Responses to Request for Production and Interrogatories
 5   and Documents and for Sanctions be continued from March 20, 2019 to JUNE 12, 2019 at 10:00 AM in
 6   Courtroom 26 of the Court.
 7   DATED: March 18, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
                     STIPULATION TO CONTINUE HEARING DATE AND [PROPOSED] ORDER
                                     CASE NO. 2:18-CV-01728-TLN-AC
